' MiNER., C. Jl,
concurring in the order:
I am satisfied from the showing made by the record that the appellant did not have a fair trial because of the expressed bias of two of the jurors who were allowed to pass upon the question of his guilt; and, while I entertain a grave doubt, as to the power of the court, under section 4953, Revised Statutes, to consider the case and grant a new trial because of the delay in presenting the motion, yet, because of the serious consequences attending the execution of the judgment, under the facts shown, I am constrained to give the accused the benefit-of that doubt, and therefore concur only in the order granting him a new trial.